DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 5/21/2020.
	Claims 1-20 have been canceled by applicant.
	Claims 21-26 are pending.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21-26 are rejected under 35 U.S.C. 102(b) as being anticipated by Hess et al. (US 7,604,151) hereinafter (“Hess”).
With regard to claim 21, Hess discloses a fastener cartridge (318 fig.74), comprising: a cartridge body, comprising: a bottom portion (as known in the art); a 
With regard to claim 22, Hess discloses a fastener cartridge (318 fig.74),  wherein said deck (328) comprises tissue-engaging projections (344) extending from said deck.  
With regard to claim 23, Hess discloses a fastener cartridge (318 fig.74),   wherein said deck (328) comprises a first longitudinal step (upper section as seen in fig.70) comprising a first height and a second longitudinal step (lower section fig.70) comprising a second height, and wherein said first height and said second height are different.  
With regard to claim 24, Hess discloses a fastener cartridge (318 fig.74),   comprising: a cartridge body, comprising: a bottom portion (as known in the art); a deck (328); and longitudinal rows of fastener cavities (334); fasteners (306) removably stored in said fastener cavities (334); fasteners (306) removably stored in said fastener cavities (334), wherein each said fastener (306) is movable from an unfired position to a fired position when ejected from said cartridge body (318); a sled (62) comprising ramps ramps (as seen in fig.3 or 10), wherein said sled (62) is movable from a proximal position to a distal position during a firing stroke to move said fasteners (306) into their fired positions; and features (interior cavity interference and flexing legs) between said bottom portion of said cartridge body (318) and fastener driver (310 crown) surfaces which releasably restrain said driver features (crown interference) in position when said fasteners (306) are in their unfired positions.  
With regard to claim 25, Hess discloses a fastener cartridge (318 fig.74),     wherein said deck (328) comprises tissue-engaging projections (344) extending from said deck (328).  
With regard to claim 26, Hess discloses a fastener cartridge (318 fig.74),   wherein said deck (328) comprises a first longitudinal step (upper section as seen in fig.70) comprising a first height and a second longitudinal step (lower section 
Conclusion
5.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/19/2021